OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted of driving while intoxicated and sentenced to thirty days confinement plus a $2,000 fine. His conviction was affirmed by the Court of Appeals. Holland v. State, 820 S.W.2d 221 (Tex.App.—Fort Worth 1991).
In his petition for discretionary review Appellant argues that the Court of Appeals was incorrect in holding that evidence of an unadjudicated DWI offense was admissible during the punishment phase of trial. Since the Court of Appeals rendered its decision affirming Appellant’s conviction, this Court has held that unadjudicated extraneous offenses are inadmissible at the punishment phase of trial. Grunsfeld v. State, 843 S.W.2d 521 (Tex.Cr.App.1992). The Court of Appeals did not have the benefit of our opinion in Grunsfeld. Therefore, we will remand this case in light of that opinion.
Ground one of Appellant’s petition for discretionary review is granted. The judgment of the Court of Appeals is reversed and the case is remanded to that court for reconsideration in light of Grunsfeld. Appellant’s remaining grounds are dismissed without prejudice.